DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 07/26/2021 has been entered.  Claims 5, 10-11,14, 17, 22 and 26 have been cancelled.  Claims 1-4, 6-9, 12-13, 15-16, 18-21, 23-25, and 27 are pending in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the claim cannot depend on a cancelled claim 26; and line 2, the term “the target memory” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farzan et al (US 2019/0394071) hereinafter Farzanb cited by applicant (see IDS filed on 04/11/2022).
Regarding claim 1, Farzan discloses a memory device (see Figs. 2, 3, 9, [0028], [0029]) comprising: a memory cell array (a memory 220); and a transmitter (223, 224, 300), wherein the transmitter comprises: a pulse amplitude modulation (PAM) encoder (see Abstract, a hybrid voltage mode (VM) and current mode (CM) four-level pulse amplitude modulation (PAM-4) transmitter circuits (a.k.a. drivers)) configured to generate a first input signal based on PAM-n (where n is an integer greater than or equal to 4) from data read from the memory cell array (see [0028] to [0030]); a pre-driver (VM Driver) configured to generate a second input signal based on the first input signal and based on a calibration code signal (330, 335, 400, 430), and output the second input signal using a first power voltage; and a driver (CM Driver) configured to output a DQ signal (Txp, Txn, Q[1:N] referred as DQ signal, ) based on the PAM-n using a second power voltage lower than the first power voltage in response to the second input signal (0055 to [0057], [0066[).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Farzan et al (US 2019/0394071) hereinafter Farzan in view of Benedict et al (U.S. Pat. 10,740,264) hereinafter Benedict.
	Regarding claim 25, Farzan discloses all limitations of claim 1 comprising: a memory system comprising: a memory controller (210); and a plurality of memory devices (220, 223, 224) connected to the memory controller through one channel (N) except wherein each of the plurality of memory devices comprises: a transmitter comprising a pulse amplitude modulation (PAM) encoder configured to generate a first input signal in accordance with a PAM-n (where n is an integer greater than or equal to 4) from data requested by the memory controller.
	Benedict discloses a transmitter comprising a pulse amplitude modulation (PAM) encoder configured to generate a first input signal in accordance with a PAM-n (where n is an integer greater than or equal to 4) from data requested by the memory controller (see col. 2, line 63 to col. 2, line 16; col. 4, lines 9-52; col. 5, lines 18-24).  It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to generate a first input signal in accordance with a PAM-n (where n is an integer greater than or equal to 4) from data requested by the memory controller as taught by Benedict into the teaching of Farzan in order to receive and serialize the memory address.
Allowable Subject Matter
Claims 18-21, 23-24 are allowed.
Claims 2-4, 6-9, 12-13, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al (US 2021/0241818) disclose a volatile memory device and data sensing method thereof.
Kim et al (US 2021/0242870) disclose an impedance calibration circuit and memory device including the same.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al (US 2021/0241818) disclose a volatile memory device and data sensing method thereof.
Kim et al (US 2021/0242870) disclose an impedance calibration circuit and memory device including the same.
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
June 13, 2022